DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This correspondence is responsive to the Continuation Application filed on June 26, 2020. Claims 1-18 are pending in the case, with claims 1, 7 and 13 in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, 9-14 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,769,349. Although the claims at issue are not identical, they are not patentably distinct from each other because they only differ in scope and minor variations in wording.

Regarding claim 1, the ‘349 patent claims recite:
A display control method (i.e., A handwritten data capture method … displaying together on a display device the M pieces of stroke data based on the M order values assigned to the M pieces of stroke data (a display control method); … updating the display device to display the identified continuous portion of the pieces of stroke data in the writing order; and repeating the accepting, the identifying, and the updating until a given operation is received. ‘349 patent, claim 1, col 24:26-28 … col 25:1-20.), comprising: 
displaying, on a display, a first slider including one or more ticks, the first slider corresponding to a third stroke data which includes a first stroke data and a second data (i.e., displaying a first user interface (displaying, on a display (a first user interface)) including M display elements respectively corresponding to the M order values on the display device, ‘349 patent claim 2, col 25:21-25. the first user interface includes a slider (displaying, on a display (a user interface that includes) a first slider) that starts at a first one of the M order values having the minimum value associated with the least recent one of the pieces of stroke data and ends at the a second one of the M order values having maximum value associated with the most recent one of the pieces of stroke data (corresponding to a third stroke data (third stroke data starts at a first minimum order value associated with the least recent stroke data and ends at a second maximum order value associated with the most recent stroke data)), the first user interface includes a handle movable along the slider, and the accepting of the input of the break position is based on a position of the handle on the slider (the first slider corresponding to a third stroke data which includes a first stroke data (first stroke data after break position) and a second data (stroke data before break position)). 349 patent claim 3, col 25:34-45.  wherein the slider has one or more ticks each of which corresponds to one of the pieces of stroke data (a first slider including one or more ticks, the first slider corresponding to a third stroke data).‘349 patent, claims 4, col 25:46-48.); 
receiving an input which separates the first stroke data to be displayed on the display from the second stroke data to be not displayed on the display (i.e., displaying together on a display device the M pieces of stroke data based on the M order values assigned to the M pieces of stroke data; accepting an input of a break position of the M pieces of stroke data corresponding to one of the M order values (receiving an input which separates (accepting an input of a break position which separates) the first stroke data to be displayed on the display from the second stroke data to be not displayed on the display), after acquiring the pieces of handwritten data created based on the writing performed on the pages included in the paper medium and based on the writing order; identifying a continuous portion of the M pieces of stroke data based on the break position by extracting one or more of the M pieces of stroke data, wherein the one or more of the M pieces of stroke data are assigned one or more of the M order numbers that are greater than the one of the M order values corresponding to the break position. ‘349 patent, claim 1, col 25:4-15.); 
based on the input, displaying the first stroke data on the display and not displaying the second stroke data on the display (i.e., identifying a continuous portion of the M pieces of stroke data based on the break position by extracting one or more of the M pieces of stroke data (first stroke data), wherein the one or more of the M based on the input (break position input), displaying the first stroke data on the display (identified continuous portion of first stroke data) and not displaying the second stroke data on the display) in the writing order. ‘349 patent, claim 1, col 25:9-18); 
and in response to the first stroke data being displayed on the display, not displaying the first slider on the display, and displaying, on the display, a second slider including one of more ticks, the second slider corresponding to the first stroke data displayed on the display (i.e., wherein: the slider has a plurality of first ticks each of which corresponds to multiple ones of the pieces of stroke data, and when the handle or the slider is pressed and held for a given time period or more, the method further includes replacing one or more of the first ticks by one or more second ticks each of which corresponds to one or more of a group of stroke data having a number of pieces that is smaller than a number of pieces of the group of the stroke data, the group of stroke data being based on a pressed position of the handle (and in response to the first stroke data being displayed on the display, not displaying the first slider on the display, and displaying, on the display, a second slider including one of more ticks (second slider with replaced one or more ticks), the second slider corresponding to the first stroke data displayed on the display). ‘349 patent claim 6, col 25:58-65.).

Regarding claim 3, which depends from claim 1 and recites:
wherein the receiving the input includes receiving a position of a handle which is movable along the first slider, the input being based on the position.  
As discussed above with respect to claim 1, from which claim 3 depends, the ‘349 patent claims teach receiving the input and the first slider. Please also see above rejection of claim 1. The ‘349 patent claims recite the first user interface includes a handle movable along the slider, and the accepting of the input of the break position is based on a position of the handle on the slider. ‘349 patent, claim 3, col 25:42-45.

Regarding claim 4, which depends from claim 3 and recites:
wherein the handle is positionable only at positions of the ticks of the first slider.  
As discussed above with respect to claims 1 and 3, from which claim 4 depends, the ‘349 patent claims teach the first slider with ticks. Please also see above rejection of claims 1 and 3. The ‘349 patent claims recite wherein the handle is movable to positions equivalent to each of the one or more ticks and does not stop at any other location along the slider. ‘349 patent claim 5, col 25:49-52.

Regarding claim 5, which depends from claim 1 and recites:
wherein the first slider includes a plurality of ticks correspond one-to-one with a plurality of strokes included in the third stroke data. 
As discussed above with respect to claim 1, from which claim 5 depends, the ‘349 patent claims teach the first slider with ticks corresponding to the third stroke data. 

Regarding claim 6, which depends from claim 1 and recites:
in response to a defined user operation, not displaying the first slider on the display, and displaying the second slider on the display.  
As discussed above with respect to claim 1, from which claim 6 depends, the ‘349 patent claims teach displaying the first slider and second slider and receiving input. Please also see above rejection of claim 1. The ‘349 patent claims recite wherein: the slider has a plurality of first ticks each of which corresponds to multiple ones of the pieces of stroke data, and when the handle or the slider is pressed and held for a given time period or more, the method further includes replacing one or more of the first ticks by one or more second ticks each of which corresponds to one or more of a group of stroke data having a number of pieces that is smaller than a number of pieces of the group of the stroke data, the group of stroke data being based on a pressed position of the handle (in response to a defined user operation, not displaying the first slider on the display, and displaying the second slider (second slider with replaced one or more ticks) on the display). ‘349 patent claim 6, col 25:58-65.

Claims 7 and 9-12 recite display apparatuses that substantially parallel the display control methods of claims 1 and 3-6, respectively. Therefore, the analysis discussed above with respect to claims 1 and 3-6 also applies to claims 7 and 9-12, 
More specifically regarding A display apparatus, comprising: a display; and a controller, which is coupled to the display (i.e., A handwritten data capture method … displaying together on a display device (a display apparatus comprising a display, and a controller (method for displaying on a display) coupled to the display) the M pieces of stroke data based on the M order values assigned to the M pieces of stroke data; … updating the display device to display (a display apparatus comprising a display, and a controller (method for displaying on a display) coupled to the display) the identified continuous portion of the pieces of stroke data in the writing order; and repeating the accepting, the identifying, and the updating until a given operation is received. ‘349 patent, claim 1, col 24:26-28 … col 25:1-20.).
 
Claims 13 and 15-18 recite non-transitory computer readable media that substantially parallel the display control methods of claims 1 and 3-6, respectively. Therefore, the analysis discussed above with respect to claims 1 and 3-6 also applies to claims 13 and 15-18, respectively. Accordingly, claims 13 and 15-18, are rejected based on substantially the same rationale as set forth above with respect to claims 1 and 3-6, respectively.
More specifically regarding A non-transitory computer readable medium storing instructions that, when executed by a computer, cause the computer to perform a process (i.e., A handwritten data capture device that creates a plurality of pieces of stroke data, the handwritten data capture device comprising: a processor; and (a non-transitory computer readable medium (device memory) storing instructions (program) that, when executed by a computer (program that causes the device processor to perform a process)) ‘349 patent claim 22, col 27:38-42.).

Claims 2, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,769,349 as applied to claims 1, 7 and 12 above, respectively, in view of Cranfill et al. (Pub. No. US 2012/0311438 A1, published December 6, 2012) hereinafter Cranfill.

Regarding claim 2, which depends from claim 1 and recites:
wherein an interval between the ticks of the second slider is greater than an interval between the ticks of the first slider.  
As discussed above with respect to claim 1, the ‘349 patent claim 1 teaches the first and second sliders with ticks with intervals between the ticks. The ‘349 patent claims do not specifically recite that the interval between the ticks of the second slider is greater than an interval between the ticks of the first slider.
However, Cranfill teaches in the field related to displaying and facilitating the manipulation of electronic text, for example, the text of an electronic book ("eBook") being read on an electronic device. Cranfill, paragraph 2. Cranfill, which is analogous to the claimed invention because Cranfill is directed toward displaying and manipulation of electronic text content, teaches that FIGS. 8A-8C illustrate exemplary configurations for scrubbing bars. The example of FIG. 8A uses a horizontal scrubbing bar that includes interval between the ticks (expanded current chapter) of the second (horizontal) slider is greater than an interval between the ticks of the first (vertical) slider). FIGS. 8B and 8C represent an example of an implementation in which a page indicator display ("65 of 153") changes to a series of horizontal dots when the user presses and holds his/her finger on that page indicator display. The user can then quickly jump to another page in the eBook by dragging his/her finger along that row of dots in the desired direction. Cranfill, Figs 8A-8C, paragraph 184.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the display control method of the ‘349 patent claims using the feature of providing the interval between the ticks of the second slider is greater than an interval between the ticks of the first slider, with a reasonable expectation of success, in order to provide the user with an enhanced user interface with increased granularity and scrubbing precision. Cranfill, Figs 8A-8C, paragraph 184.

Claim 8 recites a display apparatuses that substantially parallels the display control method of claim 2. Therefore, the analysis discussed above with respect to claim 2 also applies to claim 8. Accordingly, claim 8 is rejected based on substantially the same rationale as set forth above with respect to claim 2.

Claim 14 recites a non-transitory computer readable media that substantially parallels the display control method of claim 2. Therefore, the analysis discussed above 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BARBARA M LEVEL/           Examiner, Art Unit 2144